UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1851


JAMES CLEMENT POWELL; LUCY HAMRICK POWELL,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



             On Appeal from the United States Tax Court.
                        (Tax Ct. No. 8349-13)


Submitted:    May 31, 2016                     Decided:    June 14, 2016


Before NIEMEYER    and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


James Clement Powell, Lucy Hamrick Powell, Appellants Pro Se.
Gilbert Steven Rothenberg, Senior Attorney, Caroline D. Ciraolo,
Robert William Metzler, John A. Nolet, Anthony T. Sheehan,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; William
J. Wilkins, INTERNAL REVENUE SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Clement Powell and Lucy Hamrick Powell appeal the tax

court’s     order      upholding            the       Commissioner’s       assessment         of

deficiencies and penalties with respect to their 2008 and 2009

federal     income    tax        liability.            We   have     reviewed     the   record

included on appeal, as well as the parties’ briefs, and find no

reversible     error        in       the    tax       court’s      findings     of    fact    or

conclusions     of        law,       with    the       following       exceptions.           The

Commissioner has conceded error as to three issues, requiring

that   we    vacate       in     part,      and       remand    to   the   tax       court   for

recomputation        of        the     final      decision.            Specifically,         the

Commissioner concedes that:                   (1) the Powells are entitled to a

health insurance deduction in the amount of $5832 for each of

the two tax years; (2) the basis of the 1.19 acre parcel of

property     that     was       sold       should      be   increased      from      $3810    to

$4648.73; and (3) the amount realized upon the sale of this real

property should be reduced by a $15,000 credit given to the

purchasers of the lot.                We affirm as to all other issues on the

tax court’s reasoning.                 Powell v. Comm’r of Internal Revenue,

Tax Ct. No. 8349-13 (U.S. Tax Ct. April 22, 2015).                               We dispense

with oral argument because the facts and legal contentions are




                                                  2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART,
                                                      VACATED IN PART,
                                                          AND REMANDED




                                    3